Citation Nr: 1609340	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-23 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for major depressive disorder with psychotic features.  During a May 2015 hearing before the undersigned Veterans Law Judge, the Veteran clarified that he sought service connection for an acquired psychiatric disability, to include as secondary to service-connected disability.  As a result, the Board has used this issue on the title page of this decision.  

The Board notes that the rating on appeal did not adjudicate the initial issue of whether new and material evidence had been received to reopen the service connection claim.  Nevertheless, the Board will adjudicate this issue in the first instance, because this initial issue determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  In light of the favorable decision in this case, the Board finds that the Veteran is not prejudiced by the Board's adjudication of the initial issue of new and material evidence in the first instance.  

The issue of service connection for an acquired psychiatric disability, to include as secondary to service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A September 1971 rating decision denied service connection for a nervous condition; the Veteran did not appeal that determination and it became final. 

2.  Evidence added to the record since the September 1971 rating decision does relate to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability, to include as secondary to service-connected disability, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The September 1971 rating decision that denied service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2014). 

2.  Evidence received since the September 1971 rating decision is new and material, and the claim for service connection for an acquired psychiatric disability, to include as secondary to service-connected disability, is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  In this case, the Board is reopening the claim for service connection.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with respect to the claim, such error was harmless and will not be further discussed.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The September 1971 rating decision that denied service connection for a nervous condition stated that the Veteran had a hysterical personality.  It explained that this was a constitutional or developmental abnormality, not a disability under the law.  The Veteran did not appeal that determination and it became final.  Evidence of record at that time included the Veteran's service treatment records and the report of a May 1971 VA examination.  The Veteran's service treatment records reflect complaints of nervousness.    

Evidence received since the September 1971 rating decision includes a May 2015 private psychological report, based on three evaluations in April and May 2015.  The private psychologist reviewed the Veteran's service treatment records and post-service VA and private medical records.  The private psychologist provided pertinent diagnoses of major depressive disorder, recurrent, severe with history of psychotic features; and generalized anxiety disorder.  The private psychologist expressed the opinion that to a reasonable degree of psychological certainty it was at least as likely as not that the symptoms of the Veteran's current psychiatric disabilities first presented while he was in the military service and escalated dramatically over the years.  Additionally, the private psychologist stated that the evaluation clearly documented that the Veteran's mental health problems were exacerbated by his lower back pain, for which the Veteran was service-connected. 

The Board finds that this private psychological report constitutes new and material evidence.  It is presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.  It is new evidence that was not previously submitted to VA.  It is material because it relates to an unestablished fact; that is, it is evidence that the Veteran's current psychiatric disability is related to active duty or service-connected disability.  It also triggers VA's duty to obtain a medical opinion.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Shade, 24 Vet. App. at 110. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for service connection for an acquired psychiatric disability, to include as secondary to service-connected disability, is granted; to this extent only, the appeal is granted.





REMAND

Inasmuch as the Veteran's claim has been reopened, it must be considered de novo.  On review, the Board finds that it requires additional development.

The Veteran is service-connected for lumbosacral strain, evaluated as 20 percent disabling.  In light of the May 2015 private psychological report, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any acquired psychiatric disability that may be present.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence from the eFolders, the medical history (including the evidence set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should address: (a) whether it is at least as likely as not (50 percent or more likelihood) that any acquired psychiatric disability that may be present is related to service, to include the complaints of nervousness in the Veteran's service treatment records; and (b) whether it is at least as likely as not (50 percent or more likelihood) that any acquired psychiatric disability that may be present is proximately due to, the result of, or aggravated by the Veteran's service-connected lumbosacral strain.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of depression, anxiety and/or insomnia (i.e., a baseline) before the onset of the aggravation.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


